626 F.2d 42
John T. HASKINS, Appellee,v.Robert O. LISTER and Marie Lister, Appellants.
No. 80-1151.
United States Court of Appeals,Eighth Circuit.
Submitted June 12, 1980.Decided June 19, 1980.

Templeton & Garner, Amarillo, Tex. and Davidson, Plastiras, Horne, Hollingsworth & ARnold, Ltd., Little Rock, Ark., for appellants.
John S. Selig, and Mr. Eugene G. Sayre, Mitchell, Williams, Gill & Selig, Little Rock, Ark., for appellee.
Before HEANEY and BRIGHT, Circuit Judges, and HUNGATE, District Judge.*
PER CURIAM.


1
Haskins brought suit against Robert and Marie Lister in the Eastern District of Arkansas for securities fraud in connection with the sale of interests in oil and gas leases, seeking to recover his investment of $440,000, plus interest, costs and attorney's fees, and to cancel a promissory note he had given in connection with the purchase.  The Listers repeatedly refused to submit to discovery by failing to produce documents, attend depositions, or answer interrogatories.  The district court conducted hearings in an attempt to implement discovery and ordered the Listers to produce documents and income tax returns and submit to deposition.  The court also issued sanctions in the form of attorney's fees and costs.


2
The Listers almost totally failed to comply with the discovery orders.  They failed to produce the enumerated documents and their income tax returns.  They continually evaded service by the United States Marshal, gave false testimony at the hearing they attended and refused to attend another hearing as they had been personally ordered.  They transferred substantial assets in defiance of the court's injunction against such transfer.  The Listers' counsel was finally permitted to withdraw, partially because the Listers continually evaded them and refused to even provide them with the requested information.  After four hearings, the imposition of lesser sanctions, and repeated efforts to accommodate the defendants, the district court entered a default judgment in favor of Haskins pursuant to Fed.R.Civ.P. 37(b)(2)(C).  The Listers appeal.


3
Upon careful review of the record and the briefs of the parties, we affirm the judgment on the basis of Judge Roy's lengthy and well-reasoned opinion.



*
 The Honorable William L. Hungate, United States District Judge, Eastern District of Missouri, sitting by designation